                                             Case 3:09-cv-04980-SI Document 112 Filed 04/24/19 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         SUSAN GALINIS, et al.,
                                   4                                                    Case No. 09-cv-04980-SI (SI)
                                                       Plaintiffs,
                                   5
                                                  v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                    (CIVIL)
                                         BAYER CORPORATION, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   PRETRIAL CONFERENCE DATE: November 19, 2019 at 3:30 PM.

                                  12   JURY TRIAL DATE: December 2, 2019 at 8:30 AM.
Northern District of California
 United States District Court




                                            Courtroom 1, 17th floor.
                                  13
                                       TRIAL LENGTH is estimated to be 12 days.
                                  14

                                  15   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                       n/a
                                  16
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                  17   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                  18
                                       action.
                                  19            IT IS SO ORDERED.
                                  20

                                  21   Dated:    4/24/19
                                  22                                                  ____________________________________
                                  23                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
